Citation Nr: 1426881	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-10 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In April 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of this hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for a left knee disability.  He contends that he injured his knee during service while unloading supplies.  While the Veteran was afforded a VA examination on this matter in March 2011, the VA examiner expressed that he could not render an opinion without resort to speculation.  Unfortunately, no rationale was offered why speculation would be required to offer an opinion.  Hence, on remand, an addendum opinion should be obtained for clarification as detailed below.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA outpatient treatment records from the Savannah VA Clinic as identified by the Veteran during his April 2013 hearing.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his left knee disability.  All attempts to procure such records must be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Obtain an addendum opinion from the March 2011 VA examiner, or if unavailable another VA physician examiner, which addresses the issue of whether it is at least as likely as not that the Veteran has a left knee disability that is attributable to service.  The examiner must be provided access to the appellant's claims folder, Virtual VA file, any records on VBMS, as well as a copy of this remand.  After reviewing all of the evidence, to include the appellant's lay report, the examiner must provide an opinion, with supporting rationale, as to the whether it is at least as likely as not that the Veteran's current left knee disability is causally related to his active service or any incident therein.  The VA examiner should be informed that the Veteran is competent to report an in service injury and the circumstances surrounding such.  

If the examiner is unable to provide the requested information without resort to undue speculation, then he or she must explain why.  The examiner must also indicate whether the phrase "without resorting to mere speculation" reflects the limitations of knowledge in the medical community at large as opposed to the limits of his/her knowledge and expertise in particular.  

A detailed rationale for all opinions expressed should be provided.  If a response cannot be made without additional examination, such examination should be scheduled.  

3. After the completion of any action deemed appropriate in addition to that requested above, the appellant's claim must be readjudicated.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013)

